NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                 Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 4, 2013*
                              Decided November 5, 2013

                                        Before

                         FRANK H. EASTERBROOK, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge

                         ANN CLAIRE WILLIAMS, Circuit Judge

No. 13‐1419

MHAMMAD ABU‐SHAWISH,                           Appeal from the United States District
   Plaintiff‐Appellant,                        Court for the Eastern District of Wisconsin.

      v.                                       No. 10‐C‐0473

UNITED STATES OF AMERICA, et al.,              Lynn Adelman,
     Defendants‐Appellees.                     Judge.

                                      O R D E R

       Mhammad Abu‐Shawish appeals the dismissal of his lawsuit under the Federal
Tort Claims Act, 28 U.S.C. §§ 2671 to 2680, and Bivens v. Six Unknown Named Agents, 403
U.S. 388 (1971), alleging that the United States and federal employees maliciously
prosecuted him three times for fraud‐related offenses as punishment for his refusal to
cooperate in a federal investigation. We affirm.



      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐1419                                                                         Page 2

        We assume familiarity with the facts underlying the first two prosecutions for
fraud, as set forth in United States v. Abu‐Shawish, 175 F. App’x 41 (7th Cir. 2006), and
United States v. Abu‐Shawish, 507 F.3d 550 (7th Cir. 2007). Abu‐Shawish, a permanent
resident from Jordan, organized an Arabian cultural festival in Milwaukee beginning in
the late 1990s, and his festival underwent a federal investigation in 2002. Federal agents
believed that a U.S. embassy official in Jordan was issuing fraudulent visas to Jordanian
citizens who purchased invitations to perform at Abu‐Shawish’s festival. Abu‐Shawish
was arrested in 2003 and charged with both visa fraud and federal‐program fraud for
misapplying a federal grant by submitting a plagiarized redevelopment plan. See 18
U.S.C. § 666(a). Federal prosecutors eventually dismissed the visa‐fraud charges and in
2004 began an unrelated prosecution of mortgage fraud. We upheld the mortgage‐fraud
conviction, Abu‐Shawish, 175 F. App’x at 44, but vacated the federal‐program conviction,
concluding that Abu‐Shawish had been charged with the wrong type of fraud because
he was not an agent of the organization he had defrauded (an element of federal‐
program fraud), Abu‐Shawish, 507 F.3d at 558. We noted, however, that he likely could
have been charged with mail or wire fraud, “since he used both the mail and telephone
as a part of his fraudulent scheme.” Id. The government then indicted Abu‐Shawish for
mail fraud, see 18 U.S.C. § 1341, though he was acquitted by a jury in 2008. Believing
that the government had acted unlawfully during the investigation and prosecutions,
Abu‐Shawish submitted in June 2009 a Notice of Tort Claim, a prerequisite for bringing
a claim under the FTCA. 28 U.S.C. § 2401(b).

       After exhausting his administrative remedies, Abu‐Shawish filed a federal
complaint listing 10 tort claims against the United States (he focuses on malicious
prosecution and abuse of process), as well as 7 Bivens claims (among them racial
discrimination, false arrest, and conspiracy claims) against 21 federal employees and
3 government contractors. Underlying all of his claims is the premise that the three
fraud prosecutions—for federal‐program, mortgage, and mail fraud—lacked probable
cause. Abu‐Shawish speculated that the prosecutions were an effort to force him to
cooperate in a federal investigation. He alleged that federal agents initially sought his
cooperation in the visa‐fraud investigation, but then arrested and prosecuted him,
despite his denials of any wrongdoing, as punishment for not turning state’s evidence
against the embassy employee.

       On the government’s motion, the district court dismissed the abuse‐of‐process
claims related to the first two prosecutions as untimely. The court explained that his
claims had accrued more than two years before June 2009 (the date he filed an
administrative notice). See 28 U.S.C. § 2401(b). Abu‐Shawish had listed the dates for the
No. 13‐1419                                                                         Page 3

federal‐program and mortgage‐fraud cases in his allegations, and all process occurred
outside the two‐year limitations period. The court rejected Abu‐Shawish’s assertion that
the claims could be equitably tolled as continuing violations; the court noted that each
allegedly abusive process started a new clock. The claim of malicious prosecution
concerning the federal‐program fraud was timely, however, because it was not resolved
in his favor until our decision in November 2007, within the limitations period.

       Several months later the court dismissed more claims, this time for lack of
service. On the government’s motion, the court dismissed without prejudice the Bivens
claims against the individual federal defendants, noting that certified mail sent to a
person’s place of employment is not proper service. See FED. R. CIV. P. 4(e); WIS. STAT.
§ 801.11(1)(b). And Abu‐Shawish’s attempt to serve notice by publication was equally
ineffective, the court ruled, because a single publication does not satisfy the
requirement of three weeks’ service by publication. See WIS. STAT. §§ 801.11(1)(c),
985.07(3)(a).

       Abu‐Shawish then sought leave to amend his complaint in order to reinstate
most of his original claims, including those dismissed as untimely as well as six Bivens
claims, but the court denied his motion as futile and dismissed all of the remaining
claims for failure to state a claim. With respect to the Bivens claims, the court concluded
that Abu‐Shawish had not plausibly alleged how the individual defendants violated
any of his rights. And concerning the claims against the United States, the court ruled
that Abu‐Shawish’s factual allegations did not suggest that the government lacked
probable cause to prosecute him. Abu‐Shawish alleged that he had provided the agents
with evidence of his innocence (such as evidence that he invited legitimate performers),
but the court determined that his allegations did not suggest that the federal
investigators acted maliciously by relying instead on other evidence gathered during
the year‐long investigation—primarily Department of State records, interviews with
past performers who had overstayed their visas, and the festival’s budget documents.
Concluding that Abu‐Shawish had not pleaded his claims above a speculative level, the
court dismissed the remaining claims against the United States.

       Abu‐Shawish asked the court to reconsider its dismissal, asserting that the court
had overlooked his allegations about the probable‐cause affidavit and adding details to
flesh out those allegations. Abu‐Shawish said that the statements in the affidavit about
the festival’s budget and airfare costs were intentionally misleading: the agent wrote in
the probable‐cause affidavit that Abu‐Shawish budgeted only $300 for transportation,
yet promised to pay for the performers’ round‐trip airfare, which the agent estimated as
No. 13‐1419                                                                          Page 4

costing up to $6,000 per person. But, Abu‐Shawish alleges, the budget line item covered
only ground transportation, the festival did not cover all performers’ round‐trip airfare,
and the agent had overestimated greatly the cost of airfare (which could cost less than
$600). The district court summarily denied the motion to reconsider.

        On appeal, Abu‐Shawish contends that the district court erred in dismissing his
claim of malicious prosecution. He asserts that his allegations of misleading statements
in the 2003 probable‐cause affidavit sufficiently stated a claim for relief. But the court
correctly determined that none of Abu‐Shawish’s factual allegations suggests that the
federal agents lacked probable cause. Abu‐Shawish did not allege that agents fabricated
the evidence that led a jury to convict him of federal‐program fraud, and that conviction
in the trial court provides “conclusive evidence of the existence of probable cause.”
Krieg v. Dayton‐Hudson Corp., 311 N.W.2d 641, 644 (Wis. 1981). Indeed, even though we
vacated his conviction on other grounds, we noted that “[w]ithout question, the
indictment properly alleged and the evidence was sufficient to show that Abu‐Shawish
defrauded the City of Milwaukee.” Abu‐Shawish, 507 F.3d at 558.

        Abu‐Shawish next challenges the district court’s conclusion that he was not
entitled to equitable tolling for “continuing violations” that, he says, started during the
first two prosecutions but did not end until his acquittal in 2008. But the court correctly
concluded that although the initial 2003 investigation prompted the prosecutions, the
continuation of an injury does not toll the period of limitations—each independently
unlawful act starts a new clock. See Limestone Dev. Corp. v. Vill. of Lemont, Ill., 520 F.3d
797, 801–02 (7th Cir. 2008). Abu‐Shawish’s first two trials ended by June 2005 (two years
outside the limitations period), so the district court properly concluded that the clock
had run out.

        Finally Abu‐Shawish generally contends that the district court improperly
dismissed his Bivens actions for lack of service and then erred in not granting him leave
to amend his complaint to reinstate these claims. But Abu‐Shawish has not addressed
the court’s explanation for why the service was improper—the court correctly noted
that a person’s place of employment is not an “abode.” FED. R. CIV. P. 4(e); WIS. STAT.
§ 801.11(1)(b). And although Abu‐Shawish is correct that leave to amend should be
granted liberally, a district court does not abuse its discretion by declining to permit
futile amendments. Bogie v. Rosenberg, 705 F.3d 603, 608 (7th Cir. 2013). Here the court
properly determined that Abu‐Shawish’s proposed amendments failed to state a claim;
the allegations do not suggest how the individual defendants violated his constitutional
rights and refer generally only to “defendants” (among them government attorneys, FBI
No. 13‐1419                                                                         Page 5

agents, and Department of State employees) without tying specific defendants to
allegations of unconstitutional conduct. The defendants thus lacked notice about what
exactly they might have done to violate Abu‐Shawish’s rights. See Engel v. Buchan, 710
F.3d 698, 710 (7th Cir. 2013) (Bivens claim stated where “there is no genuine uncertainty
regarding who is responsible for what”). And the behavior that Abu‐Shawish has
alleged—an extensive investigation resulting in three prosecutions against him—is as
consistent with lawful conduct as it is with wrongdoing and therefore fails to suggest a
plausible factual basis for his legal conclusions. See Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 554 (2007); Brooks v. Ross, 578 F.3d 574, 581–82 (7th Cir. 2009).

       We have reviewed Abu‐Shawish’s remaining contentions, and all lack merit.

                                                                              AFFIRMED.